Citation Nr: 1646469	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-50 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) for sinusitis, in excess of 0 percent from September 3, 2008 to January 7, 2015, and in excess of 30 percent from January 7, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1996 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part, granted service connection for sinusitis, initially assigning a noncompensable (0 percent) disability rating from September 3, 2008.  An April 2015 rating decision assigned a higher 30 percent rating for the sinusitis disability for the rating period from January 7, 2015, creating a "staged" initial rating for the sinusitis disability.  Although a higher rating has been assigned for the sinusitis disability for part of the appeal period, as reflected in the April 2015 rating decision, the issue remains in appellate status because the maximum initial rating has not been assigned for the entire rating period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The issue of a TDIU was raised by the record pursuant to Rice v Shinseki, 22 Vet. App. 447 (2009).  See July 2014 Board decision.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

The appellant was scheduled for a hearing before a member of the Board in February 2012.  He did not appear at the hearing, did not request postponement, and has not shown good cause for not attending the hearing; therefore, the case is processed as if the request for a hearing had been withdrawn.  See 38 C.F.R. 
§ 20.702(d) (2015).

In July 2014, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to provide the Veteran with notice pursuant to 
38 U.S.C.A. § 5103 (West 2014) and 38 C.F.R. § 3.159 (2015) in connection with the claim for a TDIU, obtain VA and private treatment records, and to provide a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the July 2014 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the initial rating period from September 3, 2008 to January 7, 2015, the manifestations of the sinusitis disability more closely approximated three to six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.

2. For the initial rating period from September 3, 2008 to January 7, 2015, the sinusitis disability did not more nearly approximate three or more incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.

3. For the initial rating period from January 7, 2015, the sinusitis disability has not more nearly approximated radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, for the initial rating period from September 3, 2008 to January 7, 2015, the criteria for a disability rating of 10 percent, but no higher, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.97, DC 6512 (2015).

2. For the initial rating period from January 7, 2015, the criteria for an initial disability rating in excess of 30 percent for sinusitis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.97, DC 6512 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeal for a higher initial rating for the sinusitis disability arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA treatment records, relevant VA examination reports, and the Veteran's written statements.  

VA examined the sinusitis disability in February 2009 and January 2015.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examination of the Veteran, and contain findings regarding the severity of the sinusitis disability on appeal that are supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Board has considered whether staged rating is warranted with respect to the issue of a higher initial rating for the sinusitis disability, and finds that the severity of the Veteran's sinusitis disability has changed during the course of the appeal so as to warrant staged rating, as explained below.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Higher Rating Analysis for Sinusitis

The Veteran is in receipt of a noncompensable (0 percent) disability rating for the initial rating period from September 3, 2008 to January 7, 2015, and a 30 percent rating for the initial rating period from January 7, 2015 under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6512, for chronic frontal sinusitis.  Under the rating schedule, chronic frontal sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating sinusitis episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DC 6512.

The Veteran contends that a higher rating is warranted because he has three to six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.  See April 2009 VA Form 21-4138.  In December 2009, the Veteran asserted that he had more than six non-incapacitating sinusitis episodes characterized by severe headaches, pain in the entire sinus region, and purulent liquid discharge from both nostrils, with formation of crusting when this nasal discharge fluid dried, which affected his ability to breathe.  See December 2009 VA Form 9.  In December 2014, the Veteran advanced that his nose is always congested.  See December 2014 VA Form 21-4138. 

Sinusitis Disability Rating from September 3, 2008 to January 7, 2015

After review of the lay and medical evidence of record, the Board finds that, for the initial rating period from September 3, 2008 to January 7, 2015, the manifestations of the sinusitis disability more closely approximated three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting so that the criteria for a 10 percent rating are met under DC 6512.  While the February 2009 VA examiner noted that there were no episodes of sinusitis during the previous twelve-month period, the Veteran asserted that he had three to six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

A May 2009 VA treatment record shows that the Veteran complained of sinus headaches and stated that he had post-nasal drip and pressure headaches.  Examination of the nose in May 2009 shows that the nares were excoriated, with boggy green drainage noted, as well as pressure elicited over the frontal and maxillary sinuses.  The May 2009 VA clinician assessed sinusitis.  An August 2009 VA treatment record shows that the Veteran complained of chronic nasal congestion and sneezing, with no response to several nasal steroids.  Upon examination in August 2009, the VA clinician assessed chronic allergic rhinitis, and noted clear nasal discharge.  A September 2009 VA treatment record shows that the Veteran was taking Flunisolide and Lortadine for allergies.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence more nearly approximates three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so warrants a 10 percent rating for this period. 

The Board finds that the weight of the evidence demonstrates that, for the initial rating period from September 3, 2008 to January 7, 2015, the sinusitis disability did not more nearly approximate three or more incapacitating sinusitis episodes per year requiring prolonged antibiotic treatment, or more than six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.  

An October 2008 VA treatment record shows that the Veteran denied headaches, nasal congestion, and nasal drainage.  Upon examination of the nose in October 2008, the VA clinician assessed that the midline was normal, and that nasal mucosa were moist, pink, with no polyps.  A November 2008 VA treatment record shows that the Veteran denied recurrent headaches.  

During the February 2009 VA examination, the Veteran reported that he had nasal/sinus allergy during service due to severe congestion of the nasal and sinus cavities, which had become progressively worse.  The Veteran reported difficulty breathing through the nose due to congestion, with no sinusitis episodes during the previous 12 months.  Upon examination in February 2009, the VA examiner assessed normal nasal vestibule, boggy turbinates, with 10 percent obstruction on the right side of the nose and 20 percent obstruction on the left side.  The February 2009 VA examiner noted a normal examination of the sinus, with no polyps.  The February 2009 VA examiner rendered a diagnosis of sinusitis. 

As stated above, a May 2009 VA treatment record shows that the Veteran complained of sinus headaches and stated that he had post-nasal drip and pressure headaches.  Examination of the nose in May 2009 shows that the nares were excoriated, that boggy green drainage was noted, and that pressure was elicited over the frontal and maxillary sinuses.  An August 2009 VA treatment record shows that the Veteran complained of chronic nasal congestion and sneezing with no response to several nasal steroids.  Upon examination in August 2009, the VA clinician assessed chronic allergic rhinitis, and noted clear nasal discharge.  

An October 2009 VA treatment record shows that the Veteran denied headaches, nasal congestion, and nasal drainage.  Upon examination of the nose in October 2009, the VA clinician assessed that the midline was normal, and that nasal mucosa were moist, pink, with no polyps.  VA CT scans of the sinuses dated in January 2010 and August 2012 showed chronic sinusitis.  A January 2010 VA treatment record shows that the Veteran complained of nasal congestion and occasional headaches.  Upon examination of the nose in January 2010, the right inferior turbinate was hypertrophic, and the septum was slightly deviated to the left, with some mucopurulent secretion on the septum. 

A December 2011 VA treatment record noted that the Veteran's nose was stopped up and was draining yellow secretions.  A December 2012 VA treatment record noted that the Veteran had intractable headaches most likely due to medication overuse and migraines.  A January 2013 VA treatment record shows that the Veteran reported headaches, but a March 2014 VA treatment record shows a notation of no headaches. 

With respect to incapacitating episodes, the record reflects that, during this period, the sinusitis disability did not more nearly approximate three or more incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment.  The Veteran did not allege, and the record does not otherwise reflect, that the Veteran had incapacitating sinusitis episodes per year requiring prolonged antibiotic treatment during this period.  A January 2013 VA treatment record shows that the Veteran was treated for Azithromycin for five days, and a February 2015 VA treatment record shows that the Veteran was treated for Amoxicillin for ten days due to sinusitis.   

As to non-incapacitating episodes, while the Veteran stated that he had continuous nasal congestion and more than six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting, the evidence, including the Veteran's own reports during treatment, weighs against this assertion.  VA treatment records during this period show that the Veteran had less than six non-incapacitating episodes during this period.  During the February 2009 VA examination, the Veteran reported that he did not have any sinusitis episodes during the previous year.  VA treatment records also show that, on numerous occasions, the Veteran denied headaches, nasal congestion, and nasal discharge.  See, e.g., October 2008, November 2008, October 2009, and March 2014 VA treatment records.  Moreover, the December 2012 VA clinician noted that the Veteran's headaches were most likely due to medication overuse and migraines.   

The Board has considered whether a higher rating for sinusitis is warranted under DC 6522, which provides that a 30 percent rating is warranted for allergic or vasomotor rhinitis, with polyps.  The record shows multiple clinical findings of no polyps.  The February 2009 VA examination report shows no polyps.  See also, October 2008 and October 2009 VA treatment records. 

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for a higher initial rating than 10 percent for the sinusitis disability for the initial rating period from September 3, 2008 to January 7, 2015.  38 C.F.R. §§ 4.3, 4.7.
  
Sinusitis Disability Rating from January 7, 2015

The Board finds that a rating in excess of 30 percent for sinusitis is not warranted under DC 6512 for the initial rating period from January 7, 2015.  The weight of the evidence demonstrates that the sinusitis disability has not been manifested by radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  

During the January 2015 VA examination, the Veteran reported that he had constant sinus congestion over the bilateral maxillary and frontal sinuses, with the left side being more significant than the right side, which was treated with nasal saline spray and Flonase.  The January 2015 VA examiner noted that the Veteran has had a sinus surgery; however, the VA examiner noted that the sinus surgery was endoscopic and not "radical surgery," and there is no evidence of chronic osteomyelitis.  The January 2015 VA examiner assessed that the Veteran had chronic sinusitis, with headaches, pain of the affected sinus, tenderness of the affected sinus, and purulent discharge.  The January 2015 VA examiner noted that the Veteran had more than seven non-incapacitating sinusitis episodes over the previous 12 months.

The weight of the evidence demonstrates that, during this period, the Veteran has not had near constant sinusitis, characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The January 2015 VA examiner assessed that the Veteran did not have near constant sinusitis.  A January 2015 VA treatment record shows that the Veteran had on and off headaches due to sinus congestion, which started three weeks earlier.  While November 2015 and December 2015 VA treatment records show that the Veteran reported daily headaches, the Veteran later indicated that the headaches were very mild, and occurred less frequently than daily.  VA treatment records dated in April 2016 show that the Veteran denied having any headaches.  This evidence weighs against a finding of near constant sinusitis, characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal for a higher initial rating than 30 percent for the sinusitis disability for the initial rating period from January 7, 2015.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the sinusitis disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's sinusitis, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Board does not find any symptoms or functional impairment that are not already encompassed by the schedular ratings assigned for sinusitis under DC 6512.  The schedular rating criteria under DC 6512 contemplate sinusitis detected by x-ray only; the frequency of incapacitating sinusitis episodes per year requiring prolonged antibiotic treatment; the frequency of non-incapacitating sinusitis episodes per year; nasal surgery with chronic osteomyelitis; and the presence of near constant sinusitis.  

For the initial rating period from September 3, 2008 to January 7, 2015, the sinusitis disability was manifested by three to six non-incapacitating sinusitis episodes per year manifested by headaches, pain, and purulent discharge.  For the initial rating period from January 7, 2015, the sinusitis disability has been manifested by more than six non-incapacitating sinusitis episodes per year manifested by headaches, pain, and purulent discharge.  Moreover, the February 2009 and January 2015 VA examiners noted that there is no functional impairment as a result of the service-connected sinusitis disability.  The above-referenced symptoms and functional impairment are either specifically contemplated in the rating criteria, or are similar to the symptoms contemplated in the rating criteria.  To the extent that the Veteran had symptoms of nasal congestion and interference with breathing, these symptoms are similar to purulent discharge.  The schedular rating criteria provide for more severe symptoms of the sinusitis disability, which the Veteran is not shown to have.  

The Board has additionally considered ratings under alternate schedular rating criteria (DC 6522).  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology).  Based on the foregoing, the Board finds that the Rating Schedule contemplates all aspects of the Veteran's sinusitis disability, and that referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are adjustment disorder with depressed mood, lumbar spine degenerative disc disease (DDD) status-post L4-L5 and L5-S1 laminectomy and associated scar, sinusitis, left knee strain, degenerative joint disease of both ankles, bilateral tinnitus, right and left lower extremity radiculopathy, and traumatic deviated septum.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with 

the service-connected sinusitis disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A higher disability rating of 10 percent, and no higher, for the service-connected sinusitis disability, for initial rating period from September 3, 2008 to January 7, 2015, is granted; an initial disability rating in excess of 30 percent, for the initial rating period from January 7, 2015, is denied. 


REMAND

TDIU

In November 2014, and upon remand by the Board in July 2014, the AOJ asked the Veteran to complete a VA Form 21-8940; however, the Veteran did not respond.  The Veteran is advised to provide this information.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).  

The Board also finds that further development is necessary prior to analyzing this TDIU claim on the merits.  Specifically, a VA opinion, preferably by a vocational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Moreover, any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, such records should be requested and an opinion should be afforded.
  
Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. The AOJ should request that the Veteran complete a VA Form 21-8940, and perform any related development with respect to the issue of TDIU.  

2. Schedule a VA examination to be conducted by a vocational or similar specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The examiner should obtain from the Veteran full and current employment history.  The relevant documents in the claims folder should be made available for review in connection with this examination.

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are adjustment disorder with depressed mood, lumbar spine DDD status-post L4-L5 and L5-S1 laminectomy and associated scar, sinusitis, left knee strain, degenerative joint disease of ankles, bilateral tinnitus, right and left lower extremity radiculopathy, and traumatic deviated septum.

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for all opinions and conclusions rendered.

3. Thereafter, the AOJ should readjudicate the issue of a TDIU.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2015).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


